                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


IN RE BAIR HUGGER FORCED AIR                                MDL NO. 15-2666 (JNE/DTS)
WARMING PRODUCTS
LIABILITY LITIGATION

This Document Relates to:                 ORDER
JUDY MARSH
v.
3M CO., ET AL.
17-CV-3335
______________________________________________________________________

         This matter is before the Court on Plaintiff’s motion to substitute the plaintiff in this

action (Docket No. 9). Judy Marsh is now deceased. Suggestion of Death, Docket No. 7.

Thomas L. Marsh, administrator of Judy’s estate, seeks to be substituted as plaintiff. See

Green Decl., March 21, 2019, Ex. A (Letters of Administration), Docket No. 10.

Defendants do not oppose the motion. Meet and Confer Statement, Docket No. 11.

         Federal Rule of Civil Procedure 25(a)(1) states that, upon the death of a party

which does not extinguish the claim, “a motion for substitution may be made by any party

or by the decedent’s successor or representative.” Plaintiff has satisfactorily shown that

the claims were not extinguished with Judy Marsh’s passing and that Thomas L. Marsh

is the proper party to take her place under Illinois state law.

         IT IS HEREBY ORDERED that Plaintiff’s Motion to Substitute Parties [Docket No.

9] is GRANTED. The Clerk of Court shall substitute Thomas L. Marsh for Judy Marsh in

this action.


Dated:
                                                     DAVID T. SCHULTZ
                                                     United States Magistrate Judge
